Title: From George Washington to Anthony Wayne, 6 September 1780
From: Washington, George
To: Wayne, Anthony


                        
                            Dr Sir
                            Head qrs Sept. 6. 1780
                        
                        I have received Your Letter of the 3d and return You my warmest thanks for your professions of friendship.
                            These are the more pleasing as I am convinced they are founded in the strictest Sincerity—and I hope it is needless for me
                            to tell You at this time, that an equal regard for You, prevails on my part. I am concerned however, that You should have
                            given Yourself the trouble of writing me on the subject of Your Letter. I did not want any assurances or any proofs upon
                            the point, because I entertain no idea, that You encouraged the unhappy measure, to which You allude, and which I wish to
                            be buried in oblivion. Your former assurances—your anxiety to which I was a Witness—the interesting part you took to
                            compromise & settle the matter were sufficient to remove every belief of the sort.
                        I do not know with certainty the person to whom You allude, as having attempted to injure You; but from what
                            I have heard and not without much pain, it is probable I could conjecture who it is. If I am not mistaken—with respect to
                            the person I mean, I can with the greatest truth assure You, that he never mentioned a syllable to me in his life
                            injurious to You in the least possible degree, nor have I any reason to believe that he ever
                            did to Any Gentleman of my family. The bare report of a coolness which is said to subsist between You and the Gentleman I
                            have in view, has given me great concern, because I have a warm friendship for both and consider harmony essential to our
                            interest. There is nothing, if he is the person, which would give me more pleasure than to hear that You were in perfect
                            amity again. Let it be the case—Let all differences subside—the situation of our affairs never required it more—and in the
                            Emphatical terms of your & General Irvine’s Letter of which You inclosed a Copy—Let all be as a band of Brothers
                            and rise superior to every injury whether real or imaginary and persevere in the arduous but glorious struggle in which we
                            are engaged, till peace and Independence are secured to our Country. I am certain You will do it—and I will only add that
                            I am With the most perfect regard Yr Friend & ob. St
                        
                            G.W.
                        
                    